     Case 1:17-cv-00822-DAD-BAM Document 48 Filed 08/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DARREN VINCENT FORD,                              No. 1:17-cv-00822-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   AUDREY KING, et al.,                              ACTION AS TIME-BARRED AND DUE TO
                                                       PLAINTIFF’S FAILURE TO STATE A
15                      Defendants.                    CLAIM
16                                                     (Doc. No. 46)
17

18          Plaintiff Darren Vincent Ford is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 29, 2020, the assigned magistrate judge screened plaintiff’s first amended

22   complaint (“FAC”) and issued findings and recommendations recommending that this action be

23   dismissed as time-barred and due to plaintiff’s failure to state a cognizable claim. (Doc. No. 46.)

24   In particular, the magistrate judge found that plaintiff’s claims, which are predicated on his

25   discharge from Coalinga State Hospital on October 28, 2011, are barred by the applicable statute

26   of limitations because he filed this action on June 15, 2017. (Id. at 5.) In addition, the magistrate

27   judge found that plaintiff made “no allegations to demonstrate that any equitable tolling should

28   apply or to explain the approximate two-year delay in bringing this action.” (Id.) The pending
                                                       1
     Case 1:17-cv-00822-DAD-BAM Document 48 Filed 08/28/20 Page 2 of 2

 1   findings and recommendations were served on plaintiff and contained notice that any objections

 2   thereto were to be filed within fourteen (14) days of service. (Id. at 5.) On August 10, 2020,

 3   plaintiff timely filed objections to the pending findings and recommendations. (Doc. No. 47.)

 4          In his objections, plaintiff does not address the analysis set forth in the pending findings

 5   and recommendations or proffer allegations to show that equitable tolling of the statute of

 6   limitations could apply here. (Doc. No. 47.) In fact, plaintiff states that he “cannot really object

 7   to the . . . findings and recommendations.” (Id. at 1.)

 8          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

10   objections, the court concludes the findings and recommendations are supported by the record

11   and by proper analysis.

12          Accordingly,

13          1.      The findings and recommendations issued on July 29, 2020 (Doc. No. 46) are

14                  adopted in full;

15          2.      This action is dismissed as barred by the applicable statute of limitations and due

16                  to plaintiff’s failure to state a cognizable claim for relief; and

17          3.      The Clerk of the Court is directed to close this case.

18   IT IS SO ORDERED.
19
        Dated:     August 27, 2020
20                                                          UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                        2
